            Case 1:20-cv-08550-LLS Document 5 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODOLFO PACHECO,

                                Plaintiff,

                    -against-
                                                                20-CV-8550 (LLS)
UNITED STATES OF AMERICA; GEORGE,
                                                                CIVIL JUDGMENT
UNIVERSAL SECURITY; MARIA, C.B.S.;
MARIA, PROGUARD PROTECTION, INC.;
JIMMY, MY GUARD SECURITY,

                                Defendants.

         Pursuant to the order issued October 27, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 27, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
